Bleckley, Chief Justice.
1. The absolute promise to pay $600 on the first of November, 1878, was not qualified in any way by the subsequent provisions of the instrument. The conditional undertaking to render 2,000 .pounds of cotton as rent, was no defeasance upon the antecedent undertaking to pay money, but was a stipulation to do more than pay the money — that is, to pay rent in addition to the agreed rate of interest, which was twelve per cent., or if not in addition, in lieu of the interest. At any ordinary price for cotton, 2,000 pounds of that article would be worth much less than the principal of the debt. No reasonable construction of the contract as a whole would justify us in supposing that the cotton was to be a substitute either for the principal or the interest, unless the payee or the bearer o-f the instrument should elect to so *277treat it. And bringing suit on the absolute promise was an election to tbe contrary of substitution. There was no condition in the writing which rendered the duty to pay contingent, or which could reduce the sum to be paid below that expressed. A conditional ineident of failing to pay an absolute debt will not render the debt itself conditional. Craig v. Herring, 80 Ga. 709.
2. The mortgage upon land, though in the same instrument, was not reached or attempted to be reached by the action on the instrument as a promissory note. No foreclosure of the mortgage resulted from a mere judgment for the debt, but the existence of the mortgage did not vitiate that judgment or in any way affect it. Judgment affirmed.